       Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

  HOPE ELLY,                                     )
                                                 )
            Plaintiff,                           )
                                                 )                       CIVIL ACTION NO:
  v.                                             )
                                                 )                     1:19-cv-417-HSO-JCG
                                                                      _______________________
  OLE BILOXI FILLIN’                             )
  STATION LLC, and R&M                           )
  PROPERTIES, LLC,                               )
                                                 )
            Defendants.                          )


                                          COMPLAINT

  I.   INTRODUCTION


       Plaintiff, Hope Elly files this Title III, ADA action, pursuant to 42 U.S.C. §12181, et. seq.

In Count One of the Complaint, Plaintiff seeks to enjoin the Defendants to remove architectural

barriers. In Count Two, Plaintiff seeks to enjoin Defendants to maintain practices, policies, and

procedures necessary to maintain the premises free of architectural barriers both now and once the

barriers are removed. In Count Three, Plaintiff seeks to enjoin the Defendants’ use of the premises

to provide full and equal enjoyment of the premises to individuals with disabilities. Counts Two

and Three seek independent relief in addition to the removal of architectural barriers. Count Four

seeks to enjoin the Defendants’ failure to remove barriers and alter the facility to be readily

accessible to and usable by individuals with disabilities.

 II.   JURISDICTION, PARTIES, AND ARTICLE III STANDING

       1)       This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter the “ADA”), and its



                                                 1
       Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 2 of 15




implementing regulations. Therefore, this Court is vested with original jurisdiction under 28

U.S.C. §1331 and §1343.

        2)      Venue is proper in this Court pursuant to Title 28, U.S.C. §1391 and the Local

Rules of the United States District Court for the Southern District of Mississippi.

        3)      Plaintiff, Hope Elly, resides in Grand Bay, Alabama. She has experienced

cerebrovascular accidents, more commonly known as strokes. Both her motor and sensory

functions are affected, resulting in weakness and/or muscle paralysis. Therefore, maintaining

balance, walking, and the ability to use her hands are extremely impaired. As a result of her

disability, she relies on a walker or wheelchair for mobility. She is limited in her ability to care for

herself, perform manual tasks, walk, stand, lift, bend, grab, twist, and work, all of which are major

life activities pursuant to 42 U.S.C. § 12102(2)(A). Ms. Elly is, accordingly, a person with a

disability, in that she has a physical impairment substantially limiting one or more major life

activities. 42 U.S.C. § 12102; See also 28 C.F.R. § 36.104.

        4)      Plaintiff, Hope Elly, resides about an hour’s drive from The Fillin’ Station and

vacations at least once per year on the Mississippi Gulf Coast. When she has visited the Biloxi,

Mississippi area, she has visited the Fillin’ Station because she enjoys the food and drink offered

as well as the historic character of the facility and the proximity to the beach and local

entertainment such as casinos. She has definite plans to return to The Fillin’ Station during 2019

to enjoy its amenities and verify compliance with the ADA. However, her desire to return is

adversely affected by the inaccessible conditions at the facility, and the difficulty she experienced

when attempting to access the bar, dining areas and restrooms.1



1
  The Eleventh Circuit, held in Houston v. Marod Supermarkets, 733 F.3d 1323 (11th Cir. 2013), that
when architectural barriers have not been remedied “there is a 100% likelihood that plaintiff… will suffer
the alleged injury again when he returns to the store.”

                                                    2
      Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 3 of 15




       5)      Defendant, R&M Properties, LLC, (hereinafter “R&M”) is a corporation that is

registered to conduct business and is conducting business within the State of Mississippi sufficient

to create both general and specific in personam jurisdiction. Upon information and belief, R&M

“owns” and “leases” the real property and improvements located at 692 Howard Avenue, Biloxi,

MS 39530 (hereinafter “The Fillin’ Station”). 42 U.S.C. § 12182. As a restaurant and bar, a place

serving food and drink, the establishment qualifies as a place of public accommodation, pursuant

to 42 U.S.C. § 12181(7) and 28 C.F.R. § 36.104.

       6)      Defendant, Ole Biloxi Fillin’ Station LLC, is registered to conduct business and is

conducting business within the State of Mississippi sufficient to create both general and specific

in personam jurisdiction. Upon information and belief, Ole Biloxi Fillin’ Station LLC “operates”

and/or “leases” the real property and its improvements located at 692 Howard Avenue, Biloxi, MS

39530, i.e., “The Fillin’ Station”. 42 U.S.C. § 12182. As a restaurant and bar, a place serving

food and drink, the establishment qualifies as a place of public accommodation, pursuant to 42

U.S.C. § 12181(7) and 28 C.F.R. § 36.104.

       7)      Because of the various types of barriers described below, Plaintiff has been denied

full and equal enjoyment of the Defendants’ premises solely on the basis of her disabilities.

       8)      Plaintiff, accordingly, has Article III standing to pursue this case because: (1) she

is a person with disabilities, pursuant to the statutory and regulatory definition; (2) the Defendants’

establishment is a place of public accommodation, pursuant to the statutory definition; (3) she has

suffered a concrete and particularized injury by being denied access to the establishment by

architectural barriers, by policies and practices, and by denial of the use of the establishment for

her full and equal enjoyment as compared to non-disabled individuals; and (4) because these

architectural barriers and policies continue to exist, there is a genuine threat of imminent future



                                                  3
       Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 4 of 15




injury, as described herein. (See Footnote 1). Furthermore, she has definite plans during 2019 to

return to the facility.

III.    COUNT ONE – FAILURE TO REMOVE ARCHITECTURAL BARRIERS WHEN
        READILY ACHIEVABLE [42 U.S.C. § 12182(b)(2)(A)(iv)]

        9)       Plaintiff is informed and believes based on publicly available information that the

facility was constructed for first occupancy prior to the effective date of the 1991 ADA

Accessibility Guidelines. However, upon information and belief, the facility was substantially

altered in 2009, thereby, triggering the ADA alteration accessibility requirements. 28 CFR §

36.402 and §§ 36.404-36.406.

Architectural Barriers

        10)      When the Plaintiff visited the restaurant during March 2019, she experienced the

following barriers to access for individuals with disabilities:

    A. PARKING

        1. Based on the total number of parking spaces, Defendants have failed to provide the

              required number of accessible parking spaces, including the number of required van-

              accessible parking spaces;

        2. Defendants have failed to provide at least one “van” accessible parking space

              measuring 132 inches wide with a 60-inch-wide adjacent access aisle, or alternatively,

              measuring 96 inches wide with a 96-inch-wide adjacent access aisle;

        3. Defendants have failed to provide required signage designating accessible parking and

              van accessible parking, including the required height, placement and proper

              designation of signage displaying the international symbol of accessibility;




                                                   4
 Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 5 of 15




B. PATH OF TRAVEL FROM PARKING LOT TO ENTRANCE

  1. The ramp from the parking lot to the entrance does not have a level landing at the

     bottom as required by the Standards;

  2. The landing at the top of the ramp is not smooth, or slip resistant, and its use is

     obstructed by signs and moveable items;

  3. Transitions at doors contain changes in level which are too steep, and the floor surface

     is not smooth;

  4. Floor mats inside and outside the facility fail to be maintained in conformance with the

     Standards, as they are not stable, firm, or otherwise secured to the floor;

C. ENTRANCE DOOR HARDWARE

  1. The entrance door hardware operation requires the use of tight grasping, twisting,

     and/or pinching of the wrist, and, therefore does not comply with the Standards;

D. OUTDOOR DINING AREA

  1. There are not at least five percent (5%) of the seating spaces and tables disbursed

     throughout this area with the following required features:

         a. Seating spaces maintaining the required 30x48 inches of clear floor space that

             is positioned for a forward approach to the dining surface;

         b. Accessible tables with the tops of the dining surfaces measuring 28 inches

             minimum and 34 inches maximum above the finished floor, including the

             required 30 inches of clear dining surface;

  2. There is no accessible path of travel in and among the tables and seats for a person in

     a wheelchair to move throughout this area;




                                            5
 Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 6 of 15




E. INDOOR BAR AND DINING AREA

  1. The height and configuration of the bar is not designed in compliance with the

     Standards, as there is not a lowered portion with the required knee and toe clearance

     usable by individuals with mobility impairments;

  2. There are not at least five percent (5%) of the seating spaces and tables disbursed

     throughout this area with the following required features:

         a. Seating spaces maintaining the required 30x48 inches of clear floor space that

             is positioned for a forward approach to the dining surface;

         b. Accessible tables with the tops of the dining surfaces measuring 28 inches

             minimum and 34 inches maximum above the finished floor, including the

             required 30 inches of clear dining surface;

F. WOMEN’S RESTROOM NEAR BAR

  1. There is insufficient maneuvering clearance at the entrance door;

  2. The door swings into the required clear floor space required at the fixtures;

  3. The side wall grab bar is not the required length;

  4. The flush valve is located on the closed side of the water closet;

  5. Due to the configuration of the room, there is insufficient maneuvering clearance at the

     fixtures;

  6. The rear wall grab bar does not extend a minimum of 12 inches from the centerline of

     the water closet on one side and 24 inches minimum on the other side;

  7. The bottom of the reflecting surface of the mirror is above the required reach range;

  8. The locking mechanism on the door is placed above the required reach ranges;




                                           6
       Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 7 of 15




    G. WOMEN’S RESTROOM NEAR SEATING AREA

        1. The door swings into the clear floor space required at the fixtures;

        2. The entrance door is too narrow;

        3. The size and configuration of the room do not provide the required turning space or

              maneuvering clearance;

        4. There are no rear wall or side wall grab bars;

        5. There is insufficient clear floor space and/or maneuvering clearance at the water closet;

        6. The distance between the centerline of the water closet and the adjacent wall does not

              comply with the Standards;

        7. The lavatory pipes are not insulated;

        8. The bottom of the reflecting surface of the mirror is above the required reach range;

        9. The paper towel dispenser is placed above the required reach ranges;

        10. The lavatory faucets require tight grasping and/or twisting of the wrist to operate;

        11)      To date, the barriers to access and other violations of the ADA still exist and have

not been remedied or altered in such a way as to effectuate compliance with the provisions of the

Standards.

        12)      Unless Defendants take remedial action, Plaintiff will continue to encounter the

architectural barriers described herein, and, as a result, be discriminated against by Defendants on

the basis of her disabilities.

        13)      Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. She is entitled to have their reasonable attorney’s fees, costs and

expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.




                                                   7
      Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 8 of 15




       14)     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

Plaintiff injunctive relief, including an Order to remove the architectural barriers and bring the

facility into compliance with the ADA Standards.

IV.    COUNT TWO – FAILURE TO MODIFY POLICIES, PRACTICES AND
       PROCEDURES WHICH DENY EQUAL BENEFITS [42 U.S.C. §
       12182(b)(2)(A)(ii)]

       15)     Plaintiff incorporates by reference and realleges all the paragraphs above.

       16)     By its clear text, Title III requires a public accommodation to provide individuals

with disabilities more than simple physical access. Removal of architectural barriers as described

in Count One is only one component of compliance with the ADA. Thus, a place of public

accommodation must not have and must modify any policy or practice which effectively, or

directly denies access to goods or services to individuals with disabilities and prevents them from

realizing the full and equal enjoyment of goods and services offered. 42 U.S.C. §

12182(b)(2)(A)(ii).

       17)     Defendants have failed to make modifications in policies, practices, and procedures

as follows:

               a. Defendants have demonstrated that they have a policy of non-compliance with

                   the ADA-alteration Standards by the failure to alter the facility in compliance

                   with the applicable Standards.

               b. The presence of architectural barriers identified in Count One demonstrates that

                   the Defendants either have no policies and/or have failed to create, adopt and/or

                   implement policies and procedures for the removal of architectural barriers.

               c. Defendants’ practice of allowing employees to place movable items in the

                   maneuvering clearance at restroom doors and fixtures denies individuals with



                                                 8
      Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 9 of 15




                   disabilities the full use of these areas.

               d. Defendants’ policy of failing to provide disbursed accessible seating and tables

                   in the bars and restaurant serving areas demonstrates a policy of excluding

                   customers with disabilities from equal access to all serving areas and the

                   amenities offered in each area;

               e. Defendants’ failure to provide accessible parking, signage, accessible

                   restrooms, and an accessible path of travel is further evidence of Defendants’

                   exclusionary policies and practices;

               f. As the continuing architectural barriers and the failure to provide full and equal

                   use of the facility establishes, Defendants’ existing practice, either explicitly or

                   implicitly, is to remediate ADA Title III architectural barriers only upon

                   demand by individuals with disabilities.

       18)     To date, the Defendants’ discriminating policies, practices, and/or procedures have

not been modified to afford goods, services, facilities, privileges, advantages, or other

accommodations to individuals with disabilities.

       19)     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

paid by the Defendants pursuant to 42 U.S.C. § 12205.

       20)     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin the Defendants

from engaging in these discriminatory policies, practices, and procedures.

       21)     Therefore, the Plaintiff hereby demands that Defendants both create and adopt a

corporate practice and policy that Defendants (a) will fully comply with the ADA design and

alteration Standards so that architectural barriers identified in Count One are permanently removed



                                                   9
       Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 10 of 15




from Defendants’ establishment; and (b) Defendants will implement policies and procedures

which provide individuals with disabilities, including those with mobility impairments, full and

equal enjoyment and use of all goods and services offered at the establishment;

 V.     COUNT THREE – DENIAL OF FULL AND EQUAL ENJOYMENT

        22)    Plaintiff incorporates by reference and realleges all the paragraphs above.

        23)    Discrimination on the basis of disability is a denial of the “full and equal enjoyment

of the goods, services, facilities, privileges, advantages, or accommodations” and is prohibited by

the ADA. 42 U.S.C. 12182(a). Further, the ADA specifically makes it unlawful to provide

individuals with disabilities with an “unequal benefit,” and to relegate individuals with disabilities

to a “different or separate” benefit. 42 U.S.C. §§ 12182(b)(1)(A))(ii)-(iii); 28 C.F.R. § 36.202(b)-

(c).

        24)    For that reason, the Act applies not only to barriers to physical access to places of

public accommodation, but also to any policy, practice, or procedure which operates to deprive or

diminish individuals with disabilities full and equal enjoyment of the privileges and services

offered by the public accommodation. 42 U.S.C. 12182.

        25)    Plaintiff was denied full and equal access to the establishment due to Defendants’

denial of equal services and benefits. As compared to individuals without disabilities, Plaintiff

experienced unequal treatment and inferior accommodations at Defendants’ facility as follows:

               a. The lack of accessible parking provides inferior and unequal access to

                   individuals with mobility impairments;

               b. The inaccessible features of the entrance ramp create unequal travel conditions

                   for Plaintiff and all others similarly situated;

               c. The height of the indoor bar and the lack of disbursed accessible seating



                                                  10
      Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 11 of 15




                   throughout the bar and dining areas prohibited Plaintiff and other individuals

                   with disabilities from being able to equally access and independently use the

                   seating and service options provided to customers without disabilities;

               d. The inaccessible features of the restrooms prohibited Plaintiff from equally

                   using the fixtures, the entrance, and other features without assistance and/or

                   without difficulty or personal humiliation or hardship.

       26)     Defendant’s continued failure to maintain ADA accessibility as an integral part of

the Restaurant atmosphere and experience has segregated or otherwise treated Plaintiff and all

others similarly situated differently, in that, the lack of accessible features and policies caused

Plaintiff to be dependent on others to attempt access and caused her to be deterred from returning

to this facility for fear of experiencing the same kind of discriminatory treatment.

       27)     Defendants’ conduct and unequal treatment of Plaintiff constitute continuous

discrimination in violation of the ADA; 28 C.F.R.§ 36.211(a).

       28)     Absent a Court-ordered injunction, Defendants will continue to deny Plaintiff and

all others similarly situated equal access to the goods and services offered at the establishment.

       29)     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

paid by the Defendants pursuant to 42 U.S.C. § 12205.

       30)     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin the Defendants

from engaging in these continuous discriminatory practices which have resulted in denial of equal

access by the Plaintiff.




                                                 11
      Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 12 of 15




VI.        COUNT FOUR – FAILURE TO DESIGN, CONSTRUCT AND ALTER THE
           FACILITY IN COMPLIANCE WITH ADA STANDARDS [42 U.S.C. §
           12183(a)(1)]

           31)      Plaintiff incorporates by reference and realleges all the paragraphs above.

           32)      Title III specifically states that for public accommodations discrimination includes

“failure to remove architectural barriers . . . in existing facilities” unless it can be shown that

removing a barrier is “not readily achievable” or accommodations cannot be provided through

other means. (See 42 U.S.C. Section 12182(b)(2)(iv)&(v))

           33)      The Department of Justice Regulations also provide accessibility Standards for

renovating or altering an existing facility, as was done by Defendants at the Fillin' Station in 2009.

28 CFR § 403.

           34)      To date, architectural barriers remain at the facility due to Defendants' failure to

remove readily achievable barriers and/or comply with the ADA Standards when the facility was

altered.

           35)      Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

paid by the Defendants pursuant to 42 U.S.C. § 12205.

           36)      Pursuant to 42 U.S.C. § 12188, this Court is authorized to issue an injunction

against the Defendants by ordering the facility brought into compliance with the Standards.

           WHEREFORE, premises considered, Plaintiff Hope Elly demands judgment against the

Defendants on Counts One through Four and request the following injunctive and declaratory

relief:

           1) That the Court declare that the Defendants as well as all Defendants’ illegal actions

                 described herein violate the ADA, as more particularly described above;



                                                     12
Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 13 of 15
Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 14 of 15
Case 1:19-cv-00417-HSO-JCG Document 1 Filed 07/24/19 Page 15 of 15
